TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00311-CR


                                   Daniel Heredia, Appellant

                                                 v.

                                  The State of Texas, Appellee



              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2016-751, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 28, 2019. On counsel’s

motions, the time for filing was extended to November 27, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

December 27, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on December 6, 2019.


Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish